October 21, 2011


Ms. Beth Ellen Klusmann
Assistant Solicitor General
Office of the Attorney General
P.O. Box 12548 (MC 059)
Austin, TX 78711-2548
Mr. Scott J. Conrad
Settle Pou
3333 Lee Parkway, 8th Floor
Dallas, TX 75219

RE:   Case Number:  08-0943
      Court of Appeals Number:  13-06-00550-CV
      Trial Court Number:  D-1-GN-05-004497

Style:      TEXAS DEPARTMENT OF TRANSPORTATION
      v.
      ROGER SEFZIK

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov  or  call  (512)463-1312  ext.  41367.   (Justice
Johnson not sitting)


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. Dorian E. Ramirez    |
|   |Ms. Amalia Rodriguez     |
|   |Mendoza                  |